Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claims 12-14 are withdrawn herein.
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “further comprising third means fasting said rod member to said support member” it is unclear the metes and bound of this claim, whether fasting was meant to say fastening, and what the third fastening means entails since the specification has support for securing the rod and tensioning the core by frictional resistance.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of “third fasting means, interpreted to be “third fastening means” is not disclosed in the specification, there appears to be support for a first and second fastening means, but there is no mention or structure to indicate to one having ordinary skill in the art that there is support for a “third means for fastening”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 1-2 and 4 are interpreted under 112(f) in regards to the first means for securing, and second means for variably applying frictional resistance. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page 2015/0165717 in view of Yamaai et al US 2001/0034998.
Regarding claim 1, Page discloses a device (10) for dispensing expandable slit sheet paper, comprising: 
a roll (18) of expandable slit sheet paper (20), an interior core member (19), wherein said roll of expandable slit sheet paper (20) is wound on said interior core member (par 0047; figure 4a), a rod member (60), wherein said interior core member is mounted on said rod member (figures 4a to 4b show an exploded view and then the core mounted on rod 60; par 0047), said rod member (60) having a rod member end region (has nuts 72 and 74 that engage with a threaded end of the rod forming an end region of rod 60; par 0051), a support member (bracket 50), first means for securing said rod member end region to said support member (square slot 54 hold nut and rod in place; figure 4b), second means for pressing a core end region against said rod member end region and variably applying a frictional resistance to the rotation of said core member (core plugs 70 and 80 which are formed as part of rod 60 as seen in figure 4a and apply frictional rotational resistance using a knob 90 which can adjust the tension that the core plugs put on the ends of the hollow core 19; par 0047-0050). 

    PNG
    media_image1.png
    682
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    595
    media_image2.png
    Greyscale

Page fails to explicitly teach wherein said interior core member having an axial length that is greater than the width of the slit sheet paper that is wound on said interior core member and having an interior core member end region that extends beyond said roll of expandable slit sheet paper,

Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

    PNG
    media_image3.png
    572
    451
    media_image3.png
    Greyscale

Regarding claim 2, Page as modified by Yamaai substantially teaches the device of claim 1, further comprising said rod member having four right angle corners (Page 0051 discloses the nut 74 has four right angle corners and is interpreted as integral to the structure of rod 60)

Regarding claim 8, Page as modified by Yamaai substantially teaches the device of claim 1, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach 
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Page as modified by Yamaai substantially teaches the device of claim 2, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.

Claims 3-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page 2015/0165717 in view of Yamaai et al US 2001/0034998, in further view of Casey US 3,506,567.

Regarding claim 3, Page as modified by Yamaai substantially teaches the device of claim 1, Page further teaches rotationally applying adjustable friction using tension knob 90 buts fails to explicitly teach wherein said second means for variably applying a frictional resistance to the rotation of said core member comprises: an elongated member hingedly coupled to said support member, a spring, said elongated member having a threaded insert, and a screw passing through said spring, and being rotatable to vary the frictional resistance applied by said elongated member to a core member end region. 
However Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.


    PNG
    media_image4.png
    267
    343
    media_image4.png
    Greyscale


Regarding claim 4, Page as modified by Yamaai substantially teaches the device of claim 2, Page further teaches rotationally applying adjustable friction using tension knob 90 buts fails to explicitly teach wherein said second means for variably applying a frictional resistance to the rotation of said core member comprises: an elongated member hingedly coupled to said support member, a spring, said elongated member having a threaded insert, and a screw passing through said spring, and being rotatable to vary the frictional resistance applied by said elongated member to a core member end region. 
However Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to 
Regarding claim 5, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 4, wherein said rod member having four right angle corners and received within an opening (square slot 54) in said support member (bracket 50), said opening being rectangular and dimensioned to receive said rod member (Page par 0051), and having a threaded member (nut 72) for releasably fastening said rod member to said support member (figure 4a).
Regarding claim 6, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 4, further comprising a threaded member (threaded nut 72) for releasably fasting said rod member (60) to said support member (50).
Regarding claim 7, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 4, further comprising third means fasting said rod member to said support member (this is an unclear limitation, and has been rejected under 112(b) to expedite prosecution, there are 2 sets of nuts that secure the rod 60 to support member 50 and one of these is interpreted as the third fastening means).
Regarding claim 10, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 3, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed 
Regarding claim 11, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 10, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one and one half inches from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one and one half inches past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731